Citation Nr: 1125358	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to an initial compensable rating for service connected tinea versicolor from March 1, 2006, and in excess of 30 percent from October 15, 2008. 

Entitlement to an initial compensable rating in excess of 20 percent for service-connected gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2007 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2011, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.  The Veteran and his spouse also testified at a hearing at the RO on September 2008.  A transcript of that hearing is also of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA skin examination to assess the severity of his service connected tinea versicolor in October 2008.  During the April 2011 Board hearing, the Veteran alleged that the tinea had worsened since the October 2008 examination, with spreading to his back and along his scalp line.  He also indicated that the condition was worse during the summer time and that in another month, the tinea would spread to his face.  Given the Veteran's allegations of worsening, and given that it has been nearly three years since the last VA examination, the Board finds that a current skin examination is necessary prior to final adjudication of the Veteran's claim.  As the Veteran has generally alleged that his skin disability is worse from May to September, the RO/AMC should ensure that he receives the examination within that time frame, if at all possible.  Prior to arranging for the VA skin examination, the RO/AMC should obtain all outstanding VA treatment records for skin disability from October 2008 to the present.  

The Board also notes that it appears from the Veteran's testimony that he sees a nurse practitioner and/or a physician periodically for evaluation of his gout.  However, the record does not contain any documentation of any medical visits for this purpose after March 2009.  Thus, as it appears that there may be outstanding VA treatment records pertinent to the Veteran's claim for increase for gout, this claim is also being remanded.  On remand, after obtaining any updated VA treatment records, the RO/AMC should determine whether the evidence of record is sufficient to assign a rating for the service-connected gout, or whether a new VA examination is necessary prior to readjudication of the Veteran's claim.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA records of treatment or evaluation for skin disability and gout from October 2008 to the present.  Appellant's assistance in identifying and obtaining these and any pertinent private records should be solicited as needed.  The claims folder should contain documentation of all attempts made to obtain records.

2.  The RO/AMC should arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's skin disability.  The examination should take place during the time frame between May and September, if at all possible.  The Veteran's claims file should be made available for review by the examiner.  Any indicated tests should be performed.  The examiner should specifically comment on the parts of the body where the tinea is present, what percentage of the total body skin surface is affected by the tinea, and what type of medication, if any, the Veteran has been taking for the disability.   

3.  The RO/AMC should review the record and determine whether or not a new VA examination is necessary in order to assign a current rating for the Veteran's service connected gout.  If an examination is deemed necessary, one should be afforded to the Veteran and the examination report should be associated with the record.  

4.  The RO/AMC should then readjudicate the claims.  If they remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


